DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shirouzu [US 2017/0372828 A1.]
Shirouzu discloses a reactor, comprising:
- a core body [12], wherein the core body includes an outer peripheral iron core, at least three iron cores [30, 36, 42] in contact with an inner surface of the outer peripheral iron core or disposed to be coupled to the inner surface, and a coil [14] wound around the iron core;
- a gap [figure 3] through which magnetic coupling is possible is formed between one iron core of the at least three iron cores and another iron core adjacent to the one iron core; and
- an end support plate [18] attached to one end face of the core body is further included, and the end support plate includes a protruding portion that partially protrudes in a direction away from an outer circumferential surface of the core body [figure 4.]
Regarding claim 2, Shirouzu further discloses a pedestal/cover [20] fastened to another end face of the core body, wherein the protruding portion extends within a range corresponding to a region from an outer circumferential surface of the outer peripheral iron core to an outer edge of the pedestal/cover [figure 4.]
Regarding claim 3, Shirouzu further discloses the protruding portion is formed with an opening/hole [64.]
Regarding claim 4, Shirouzu inherently discloses a cross section of the outer peripheral iron core is a regular even polygon and the protruding portion protrudes corresponding to at least one side of the regular even polygon [figure 4.]
Regarding claim 5, Shirouzu inherently discloses a cross section of the outer peripheral iron core is a regular even polygon and the protruding portion does not protrude corresponding to at least a pair of opposing two side of the regular even polygon and protrudes corresponding to a remaining side of the regular even polygon [figures 3-4.]
Regarding claim 8, Shirouzu discloses the number of the at least three iron cores is a multiple of three.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirouzu.
The specific circle shape of the outer peripheral iron core cross section would have been an obvious design consideration based on the intended applications and/or environments uses.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over [US 2017/0372828 A1] in view of Shirouzu [US 2018/0183280 A1.]
Shirouzu ‘828 discloses the instant claimed invention except for the specific number of the iron cores.
Shirouzu ‘280 discloses an even number of four or more iron cores [figure 1A.]
It would have been obvious at the time the invention was made to four or more iron cores in Shirouzu ‘828, as suggested by Shirouzu ‘280, for the purpose of facilitating multiple and/or additional magnetic flux/field desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837